Title: To George Washington from John Nicholson, 23 February 1796
From: Nicholson, John
To: Washington, George


          
            sir
            Philada February 23d 1796
          
          I take the liberty of sending the inclosed to your Excellency. The store which it refers to was opened yesterday to which time it was for several days postponed in order that it might take place on a day so much respected by this Country.
          The institution hath been brought to its present state

principally on my support, and is owned by me save an interest of one third which is possessed by the principal artist in this business.
          It is my intention that every article of the concern shall be of american manufacture: in the case of the prints the plates have been and will be engraved and the paper for them made here The printing whether plain or in color done by us also, as well as the frames &Ca, the other articles will also be of American materials & Manufacture.
          The day that matured such a plan so as to open as we have done may be considered as the Birth day of several elegant and useful Arts and manufactures in the united states.
          The introduction of useful arts and manufactures in this Country I am sure cannot fail to meet your favor and patronage, and I beg leave to ask it in behalf of this concern. I am with the greatest respect sir your most Obedt very humble servant
          
            Jno. Nicholson
          
        